--------------------------------------------------------------------------------

Exhibit 10.2
 


SCHEDULE A
 
WARRANT CERTIFICATE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------



THIS WARRANT AND THE STOCK ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
"ACT"), AND CAN BE TRANSFERRED ONLY IN COMPLIANCE WITH THE ACT AND APPLICABLE
STATE SECURITIES LAWS. THIS WARRANT AND SUCH SECURITIES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT,
OR PURSUANT TO AN AVAILABLE EXEMPTION OR UNLESS, IN THE OPINION OF COUNSEL FOR
THE COMPANY OR COUNSEL FOR THE REGISTERED HOLDER (WHICH SHALL BE IN FORM
REASONABLY SATISFACTORY TO THE COMPANY), SUCH REGISTRATION IS NOT THEN REQUIRED.
 
COMMON STOCK PURCHASE WARRANT
 
1.                      Issuance. In consideration of good and valuable
consideration, the receipt of which is hereby acknowledged by My Screen Mobile,
Inc., a Delaware corporation (the "Company"), Weather Investments S.p.A, (the
"Holder") is hereby granted the right to purchase at any time until 5:00 P.M.,
Pacific Daylight time, on May 23, 2012 (the "Expiration Date"), up to Twenty
Million (20,000,000) fully paid and non-assessable shares of the Company's
common stock, par value $0.001 per share (the "Common Stock") at an exercise
price of $2.00 per share (the "Exercise Price") subject to further adjustment as
set forth herein.
 
2.                      Exercise of Warrants. This Warrant is exercisable in
whole or in part for shares of the Company's Common Stock at the Exercise Price
per share of Common Stock issuable hereunder, payable in cash or by certified or
official bank check or in such other manner as is acceptable to the Company.
Upon surrender of this Warrant Certificate with the annexed Notice of Exercise
Form duly executed, together with payment of the Exercise Price for the shares
of Common Stock purchased, the Holder shall be entitled to receive a certificate
or certificates for the shares of Common Stock so purchased.
 
3.                      Reservation of Shares. The Company hereby agrees that at
all times during the term of this Warrant there shall be reserved for issuance
upon exercise of this Warrant such number of shares of its Common Stock as shall
be required for issuance upon full exercise of this Warrant (the "Warrant
Shares").
 
4.                      Mutilation or Loss of Warrant. Upon receipt by the
Company of evidence satisfactory to it of the loss, theft, destruction or
mutilation of this Warrant, and (in the case of loss, theft or destruction)
receipt of reasonably satisfactory indemnification, and (in the case of
mutilation) upon surrender and cancellation of this Warrant, the Company will
execute and deliver a new Warrant of like tenor and date and any such lost,
stolen, destroyed or mutilated Warrant shall thereupon become void.
 
5.                      Rights of the Holder. The Holder shall not, by virtue
hereof, be entitled to any rights of a stockholder in the Company, either at law
or equity, and the rights of the Holder are limited to those expressed in this
Warrant and are not enforceable against the Company except to the extent set
forth herein.
 
 

 



 
1

--------------------------------------------------------------------------------

 

6.                      Delivery of Certificate and New Warrant. In the event of
any exercise of the rights represented by this Warrant, a certificate or
certificates for the shares of Common Stock so purchased, registered in the name
of the Holder, together with any other securities or other property which the
Holder is entitled to receive upon exercise of this Warrant, shall be delivered
to the Holder hereof, at the Company's expense, within a reasonable time, not
exceeding five (5) calendar days, after the rights represented by this Warrant
shall have been so exercised; and, unless this Warrant has expired, a new
Warrant representing the number of Shares (except a remaining fractional share),
if any, with respect to which this Warrant shall not then have been exercised
shall also be issued to the Holder hereof within such time. The person in whose
name any certificate for shares of Common Stock is issued upon exercise of this
Warrant shall for all purposes be deemed to have become the holder of record of
such shares on the date on which the Warrant was surrendered and payment of the
Exercise Price was received by the Company, irrespective of the date of delivery
of such certificate.
 
7.                      Restrictive Legend. This Warrant and the Warrant Shares
have not been registered under the United States Securities Act of 1933, as
amended, (the "Securities Act") and the Warrants have been and the Shares, upon
exercise of the Warrants, will be issued pursuant to exemptions from the
registration requirements of the Securities Act. Neither this Warrant nor any of
the Warrant Shares or any other security issued or issuable upon exercise of
this Warrant may be sold, transferred, pledged or hypothecated in the absence of
an effective registration statement under the Securities Act relating to such
security or an exemption from the registration requirements of the Securities
Act. The Holder understands that this Warrant constitutes and the Warrant Shares
upon issuance will constitute "restricted securities" under the Securities Act.
The Holder acknowledges and agrees that all certificates representing the
Warrant Shares will be endorsed with the following legend:
 
"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "ACT " ), AND HAVE BEEN ISSUED IN RELIANCE UPON
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY
REGULATION S PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR
SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS
OF REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT. HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE ACT."
 
8.                       Fractional Shares. No fractional Shares shall be
issuable upon exercise or conversion of the Warrant and the number of Warrant
Shares to be issued shall be rounded down to the nearest whole Share. If a
fractional share interest arises upon any exercise or conversion of the Warrant,
the Company shall eliminate such fractional share interest by paying to Holder
an amount computed by multiplying the fractional interest by the current market
price of a full Warrant Share.

 



 
2

--------------------------------------------------------------------------------

 

9.                      Issuance of Shares. The Company covenants and agrees
that all shares of Common Stock that may be issued upon the exercise of the
rights represented by this Warrant will, upon issuance, be validly issued, fully
paid and non-assessable, and free from all transfer taxes, liens and charges
with respect to the issue thereof.
 
10.                     Transfer.
 
(a)            Subject to compliance with any applicable securities laws and the
conditions set forth herein, this Warrant and all rights hereunder are
transferable, in whole or in part, upon surrender of this Warrant at the
principal office of the Company, together with a written assignment of this
Warrant and funds sufficient to pay any transfer taxes payable upon the making
of such transfer. Upon such surrender and, if required, such payment, the
Company shall execute and deliver a new Warrant or Warrants in the name of the
assignee or assignees and in the denomination or denominations specified in such
instrument of assignment, and shall issue to the assignor a new Warrant
evidencing the portion of this Warrant not so assigned, and this Warrant shall
promptly be cancelled. A Warrant, if properly assigned, may be exercised by a
new holder for the purchase of Warrant Shares without having a new Warrant
issued.
 
(b)            The Company agrees to maintain, at its aforesaid office, books
for the registration and the registration of transfer of the Warrants.
 
11.                    Adjustments of Exercise Price and/or Number of Shares.
 
(a)            Subdivision or Combination of Shares. The number and kind of
securities purchasable upon the exercise of this Warrant and the Exercise Price
shall be subject to adjustment from time to time upon the happening of any of
the following. In case the Company shall (i) pay a dividend in shares of Common
Stock or make a distribution in shares of Common Stock to holders of its
outstanding Common Stock, (ii) subdivide its outstanding shares of Common Stock
into a greater number of shares, (iii) combine its outstanding shares of Common
Stock into a smaller number of shares of Common Stock, or (iv) issue any shares
of its capital stock in a reclassification of the Common Stock, then the number
of Shares purchasable upon exercise of this Warrant immediately prior thereto
shall be adjusted so that the Holder shall be entitled to receive the kind and
number of Shares or other securities of the Company which it would have owned or
have been entitled to receive had such Warrant been exercised in advance
thereof. Upon each such adjustment of the kind and number of Shares or other
securities of the Company which are purchasable hereunder, the Holder shall
thereafter be entitled to purchase the number of Shares or other securities
resulting from such adjustment at an Exercise Price per Warrant Share or other
security obtained by multiplying the Exercise Price in effect immediately prior
to such adjustment by the number of Shares purchasable pursuant hereto
immediately prior to such adjustment and dividing by the number of Shares or
other securities of the Company resulting from such adjustment. An adjustment
made pursuant to this paragraph shall become effective immediately after the
effective date of such event retroactive to the record date, if any, for such
event.
 
 
 
 

 



 
3

--------------------------------------------------------------------------------

 

              (b)            Reorganization, Reclassification, Consolidation,
Merger or Sale. If any recapitalization, reclassification or reorganization of
the share capital of the Company, or any consolidation or merger of the Company
with another Company, or the sale of all or substantiall all of its shares
and/or assets or other transaction (including, without limitation, a sale of
substantially all of its assets followed by a liquidation) shall be effected in
such a way that holders of Common Stock shall be entitled to receive shares,
securities or other assets or property, then, as a condition of such
recapitalizations, reclassifications, reorganizations, consolidations, mergers
or sales, lawful and adequate provisions shall be made by the Company whereby
the Holder hereof shall thereafter have the right to purchase and receive (in
lieu of the Common Stock of the Company immediately theretofore purchasable and
receivable upon the exercise of the rights represented hereby) such shares,
securities or other assets or property as may be issued or payable with respect
to or in exchange for the number of outstanding Common Stock which such Holder
would have been entitled to receive had such Holder exercised this Warrant
immediately prior to the consummation of such recapitalizations,
reclassifications, reorganizations, consolidations, mergers or sales. The
Company or its successor shall promptly issue to Holder a new Warrant for such
new securities or other property. The new Warrant shall provide for adjustments
which shall be as nearly equivalent as may be practicable to give effect to the
adjustments provided for in this Section including, without limitation,
adjustments to the Exercise Price and to the number of securities or property
issuable upon exercise of the new Warrant. The provisions of this Section shall
similarly apply to successive recapitalizations, reclassifications,
reorganizations, consolidations, mergers or sales.
 
(c)            Notice of Adjustment. Whenever the number of Shares or number or
kind of securities or other property purchasable upon the exercise of this
Warrant or the Exercise Price is adjusted, as herein provided, the Company shall
give notice thereof to the Holder, which notice shall state the number of Shares
(and other securities or property) purchasable upon the exercise of this Warrant
and the Exercise Price of such Shares (and other securities or property) after
such adjustment, setting forth a brief statement of the facts requiring such
adjustment and setting forth the computation by which such adjustment was made.
 
(d)            Limitation of Liability. No provision hereof, in the absence of
affirmative action by the Holder to purchase shares of Common Stock, and no mere
enumeration herein of the rights or privileges of the Holder, shall give rise to
any liability of the Holder for the Exercise Price hereunder or as a stockholder
of the Company, whether such liability is asserted by the Company or by
creditors of the Company.
 
(e)            Waiver, Amendments and Headings. This Warrant and any provision
hereof may be changed, waived, discharged or terminated only by an instrument in
writing signed by both parties (either generally or in a particular instance and
either retroactively or prospectively). The headings in this Warrant are for
purposes of reference only and shall not affect the meaning or construction of
any of the provisions hereof.
 
12.Notices. Any notice or other communication required or permitted hereunder
shall be
in writing and shall be delivered personally, telegraphed, telexed, sent by
facsimile transmission or sent by certified, registered or express mail, postage
pre-paid. Any such notice shall be deemed given when so delivered personally,
telegraphed, telexed or sent by facsimile transmission, or, if mailed, two
Business days after the date of deposit in the United States mails, as follows:
 
 




 
4

--------------------------------------------------------------------------------

 



(a)         if the to Company, to:
 
My Screen Mobile, Inc.
70 Yorkville Ave
 
Toronto, Ontario, M5R 1C2
Attention: Terry Rodrigues, CEO
 
(b)         if to the Holder, to:
 
Via Cesare Guilo Viola, 48, 00148 Roma Attn: Michael O'Connor
 
Each of the parties may designate another address or person for receipt of
notices hereunder.
 
13.                       Supplements and Amendments; Whole Agreement. This
Warrant may be amended or supplemented only by an instrument in writing signed
by the parties hereto. This Warrant contains the full understanding of the
parties hereto with respect to the subject matter hereof and thereof and there
are no representations, warranties, agreements or understandings other than
expressly contained herein and therein.
 
14.                       Governing Law. This Warrant shall be deemed to be a
contract made under the laws of the State of Delaware and for all purposes shall
be governed by and construed in accordance with the laws of such State
applicable to contracts to be made and performed entirely within such State.
 
IN WITNESS WHEREOF, the parties hereto have executed this Warrant as of the 23rd
day of May, 2008.
 
 

     My Screen Mobile, Inc., a Delaware corporation            By:     
     Name:          Title:        Attest:                  Name:      Title:    
     

 
 

 
5

--------------------------------------------------------------------------------

 



SCHEDULE A
FORM OF NOTICE OF EXERCISE
 
TO: MY SCREEN MOBILE INC.
 
The undersigned hereby exercises the right to purchase the number of shares of
common stock of My Screen Mobile Inc. (the "Company") set forth below (the
"Shares") pursuant to the Warrant to purchase common stock issued by the Company
and dated May 23, 2008. In accordance with the provisions of the Warrant, the
undersigned hereby tenders the following concurrently with the delivery of this
Notice of Exercise (i) payment of the Exercise Price payable by the undersigned
for the Shares (the "Purchase Price") in effect for each of the Shares being
purchased, and (ii) the original Warrant.
 

 

 Number of Shares Purchased:  
 Shares
       Aggregate Purchase Price:  
 US$

 
 
The undersigned represents and warrants to and agrees with the Company that:
 
 
1.
It has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of an investment in the Shares and it
is able to bear the economic risk of loss of its entire investment.

 
 
2.
The Company has provided to it the opportunity to ask questions and receive
answers concerning the terms and conditions of the offering and it has had
access to such information concerning the Company as it has considered necessary
or appropriate in connection with its investment decision to acquire the Shares.

 
 
3.
It understands the Shares have not been and will not be registered under the
United States Securities Act of 1933, as amended (the "1933 Act") or the
securities laws of any state of the United States and that the sale contemplated
hereby is being made in reliance on a safe-harbor from such registration
requirements.

 
 
4.
The undersigned is not a "U.S. Person" as defined by Regulation S of the
Securities Act and is not acquiring the Shares for the account or benefit of a
U.S. Person.

 
 
5.
The undersigned was not in the United States at the time the offer to purchase
the Shares was received and the Subscriber was not in the United States at the
time these Warrants were exercised.

 
 
6.
The undersigned acknowledges that the Shares are "restricted securities" within
the meaning of the Securities Act and will be issued to the Subscriber in
accordance with Regulation S of the Securities Act without registration under
the Securities Act.

 
 
7.
The undersigned agrees to resell the Shares only in accordance with the
provisions of Regulation S of the Securities Act, pursuant to registration under
the Securities Act, or pursuant to an available exemption from registration
pursuant to the Securities Act.


 



 
1

--------------------------------------------------------------------------------

 

 
8.
The undersigned agrees not to engage in hedging transactions with regard to the
Shares unless in compliance with the Securities Act.

 
 
9.
The Subscriber acknowledges and agrees that all certificates representing the
Shares will be endorsed with the following legend in accordance with Regulation
S of the Securities Act:

 
"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "ACT " ), AND HAVE BEEN ISSUED IN RELIANCE UPON
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY
REGULATION S PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR
SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS
OF REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT. HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE ACT."
 
 
 
 
 
 
 
 
 
 



 

 Date of Execution:            Signature of Authorized Signatory of Purchaser:  
         Name of Authorized Signatory:            Title of Authorized Signatory:
           Address of Purchaser:    

 
 

 



 
2

--------------------------------------------------------------------------------

 
 






SCHEDULE B
TECHNICAL EXPENDITURES
 
 Key points for set aside account for $3 million:
 
 
·
use for up to 24 months for technology, software and programming investments
into the My Screen technology to ensure the technology infrastructure is viable
for large scale deployments in Weather/OT markets.

 
 
·
separate bank account with signatories being Weather appointed CFO and two
Weather appointed directors and Michael O'Connor. All disbursements will need
signatory from CFO and one of the three signing officers noted above.
         ·    Funds still in segregated bank account at end of 24 months would
be returned to general corporate account of My Screen.

         

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 3

--------------------------------------------------------------------------------